Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection under 35 U.S.C. 112, first and second paragraphs
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and non-enabling because the specification states, “The shaded gray parts are not part of the claimed design.”  This statement can be interpreted in different ways that could lead to a confusion of the claimed design.  
The statement appears to be directed towards the very lightly shaded areas of the claim that consist of:  The front bucket and arm assembly, the rear swing arm and bucket assembly, the wheels, the body, cab, and undercarriage. 
Refer to the highlighted areas on the following page showing the very light gray areas of the claim. Applicant is encouraged to also refer to the full color images in the application.
                                   
    PNG
    media_image1.png
    841
    1081
    media_image1.png
    Greyscale


Because the statement does not limit itself to the very light portions described above, it is possible that someone viewing the claim may attempt to apply this disclaimer to the shaded portions of the claim found in the front portions of the hood and grill that appear in black and white.
The lightly shaded areas that overlap the color and black & white portions of the claim may also lead to confusion of the claimed design.
To overcome the rejection, it is suggested applicant describe the unclaimed subject matter in a more precise manner to remove any doubt as to the exact claimed areas vs unclaimed areas.  The following statement is suggested:
-- The very lightly shaded color and black & white portions of the claim consisting of: The front bucket and arm assembly, the rear swing arm and bucket assembly, the wheels, the body, cab, and undercarriage form no part of the claimed design.  The shadow cast at the bottom of reproductions 1.2 and 1.4 forms no part of the claimed design. 
The areas of the claim consisting of the hood and grill excavator portion shown in full color with black and white areas shown in full values represent the claimed design. It is understood that there is a slight color variation that occurs where the unclaimed areas overlap the claimed portion of the design. This variation simply shows unclaimed portions in an environmental setting and does not alter the claimed areas. --
Reproduction Descriptions
The specification is lacking the required reproduction descriptions.  To overcome this, the following format is suggested:
 -- Figure 1.1 is a left side perspective view of an excavator part showing our new design.
    Figure 1.2 is a reduced left front perspective view of an excavator part shown in environmental use.
    Figure 1.3 is an enlarged right-side view of an excavator part.
    Figure 1.4 is a reduced right-side view of an excavator part shown in environmental use.
    Figure 1.5 is an enlarged left side view of an excavator part.
    Figure 1.6 is a front view of an excavator part. --
	Certified Foreign Copies
The Foreign Priority papers filed are not acceptable because they are a copy of the certificate of registration.  In order for the certified foreign documents to be acceptable, applicant must file certified copies of the application. The certificate of registration does not fulfill this formal requirement.
Hague – Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e.; a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See. 37 CFR 1.33(b).
The claim stands rejected under 35 U.S.C. 112, first and second paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN GOODWIN whose telephone number is (571)272-6023. The examiner can normally be reached M - F: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya Rogers can be reached on 571-270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A GOODWIN/               Primary Examiner, Art Unit 2916